 

EXHIBIT 10.1

 

Stevia Sweetener Business Separation Binding Term Sheet

 

This Stevia Sweetener Business Separation Binding Term Sheet (the “Term Sheet”),
dated effective as of the last date on the signature page hereof, is entered
into by and between SweeGen, Inc., a corporation organized and existing under
the laws of the State of Nevada (“SweeGen”), and Phyto Tech Corp. d/b/a Blue
California, a corporation organized and existing under the laws of the State of
California (“BC”). SweeGen and BC each are considered a “Party”, and
collectively considered as “Parties”.

 

WHEREAS, BC, together with its Affiliates1, has invested in and successfully
built a steviol glycosides based natural sweetener platform inclusive of
proprietary intellectual properties in pending and registered trademarks,
pending and obtained regulatory approvals, non-profit organization independent
verifications, customer relationships, steviol glycosides based products
(“Stevia Products”), inclusive of Rebaudioside A (“Reb A”), Rebaudioside M (“Reb
M”) and potentially Rebaudioside D (“Reb D”), as well as marketing and promotion
expertise and materials in relation to Stevia Products;

 

WHEREAS, SweeGen is an Affiliate sweetener platform company related to BC;

 

WHEREAS, BC wishes to transfer or license to SweeGen, and SweeGen wishes to
accept, substantially all Reb A, Reb M and potentially Reb D related tangible
and intangible assets and manufacturing resources.

 

WHEREAS, the Parties intend to enter into one or more additional agreements to
more fully set forth the terms and conditions of the transactions contemplated
hereby (the “Closing Documents”), which agreement(s) shall supersede this Term
Sheet, but intend that this Term Sheet be binding upon the Parties.

 

NOW, THEREFORE, for good and valuable consideration, the Parties hereby agree as
follows:

 

1.Purchase of Reb A Assets 

 

a.Purchase: At Closing (as defined below), BC shall transfer and deliver to
SweeGen, and SweeGen shall purchase from BC, the following assets, properties,
and rights related to the business conducted by BC with respect to Reb A
(subject to the exclusion at the end of this subsection (a), the “Reb A
Assets”):  

 

i.Inventory (raw materials, work in process and finished goods), including
purchase commitments relating to Reb A, 

 

ii.All unfilled purchase orders from BC’s existing distributors, and customers
to the extent such contracts and agreements allow such assignment (the “Reb A
POs”), 

 

iii.Customer lists, and 

 

iv.Accounts receivable, 

 

except and excluding (1) the cash and cash equivalents and (2) pre-existing
customer orders and customer contracts that require BC to remain the specific
supplier of Reb A. The Parties acknowledge and agree that SweeGen is already
using the Reb A Assets in its business and may continue to do so until the
Closing or earlier termination of this Term Sheet.

 

b.Economics: The Closing Documents shall provide that the purchase price for the
Reb A Assets shall be an equal to the fair market value or the Reb A Assets,
which amount shall be based upon a valuation performed by an independent third
party Valuation Firm mutually selected by the Parties and set forth in the
Closing Documents. The form of the purchase price shall be cash and/or a
promissory note, as agreed upon by the Parties.  

 

_____________________

1 An “Affiliate” means another entity that is controlled by a Party hereto, that
controls a Party hereto or that is under common control with a Party hereto and
“control” means the direct or indirect ownership of more than 50% of the shares
or interests entitled to vote for the directors thereof or the equivalent, for
so long as such entitlement subsists, or equivalent power over management
thereof.

--------------------------------------------------------------------------------

2.License of Stevia Product Regulatory Approvals and Verifications 

 

a.License: At Closing, BC shall grant to SweeGen, and SweeGen shall accept, a
non-exclusive, worldwide, perpetual, royalty-free, transferable, sublicensable
license to use the regulatory approvals and independent verifications obtained
by BC with respect to Reb A and Reb M, including without limitation, the FDA No
Objection Letter Re GRAS Notice No. GRN 000667 on Reb M, Bureau of Chemical
Safety | Food Additives section, Health Canada, Government of Canada’s approval
on Reb M, GRAS Notice No. GRN 000278 on Reb A 99%., Non GMO Project Verified on
Reb M, together with other pending regulatory or verification applications BC
filed for Stevia Products with other government authorities such as EFSA and
JECFA as well as non-profit organizations (collectively, the “Stevia Product
Regulatory Approvals and Verifications”) to promote, market and sell (inclusive
of importing and exporting), distribute and support the Stevia Products covered
by such approved Stevia Product Regulatory Approvals and Verifications. Such
license shall be retroactive to SweeGen’s first commercial sale of Stevia
Products covered by such approved Stevia Product Regulatory Approvals or granted
independent verifications. The Parties acknowledge and agree that SweeGen is
already using approved or granted Stevia Product Regulatory Approvals and
Verifications in its business and may continue to do so consistent with the
terms of the contemplated license until the Closing or earlier termination of
this Term Sheet. 

 

b.Economics: The Closing Documents shall provide that, in consideration for the
foregoing license, SweeGen shall reimburse a reasonable portion (to be mutually
agreed upon by the Parties based upon a valuation performed by an independent
third party Valuation Firm mutually selected by the Parties and set forth in the
Closing Documents) of BC’s fair investment in Stevia Product Regulatory
Approvals and Verifications, inclusive of costs and expenses in association with
preparing for, filing, obtaining and maintaining Stevia Product Regulatory
Approvals and Verifications. The form of such reimbursement shall be cash and/or
a promissory note, as agreed upon by the Parties. 

 

3.Trademark and copyright license (Reb A and Reb M) 

 

a.Exclusive license: At Closing, BC shall grant to SweeGen, and SweeGen shall
accept, an exclusive, worldwide, perpetual, transferable, sublicensable license
to use the trademark registration and trademark applications for “Bestevia” (for
Reb M), “Good & Sweet” (for Reb A) and “SweeGen” (collectively, the “Marks”),
together with the goodwill, copyrights in the marketing and promotional
materials (the “Copyrights”) and the business symbolized by the Marks in
association. The Parties acknowledge and agree that SweeGen is already using the
Marks, together with the goodwill, Copyrights and the business symbolized by the
Marks in association in its business and may continue to do so consistent with
the terms of the contemplated license until the Closing or earlier termination
of this Term Sheet. 

 

b.Economics: The Closing Documents shall provide that, in consideration for the
foregoing license:  

 

i.SweeGen shall reimburse a reasonable amount (to be mutually agreed upon by the
Parties based upon a valuation performed by an independent third-party Valuation
Firm mutually selected by the Parties and set forth in the Closing Documents) of
BC’s fair investment in the Marks and Copyrights, inclusive of costs and
expenses in association with preparing for, filing, obtaining and maintaining
the Marks and the Copyrights. The form of such reimbursement shall be cash
and/or a promissory note, as agreed upon by the Parties. 

 

ii.SweeGen shall pay to BC trademark and copyright royalties as follows: With
respect to each fiscal year of SweeGen, starting with the fiscal year in which
there is a first commercial sale of Stevia Products bearing any of the Marks,
SweeGen shall pay royalties to BC equal to a percentage (to be mutually agreed
upon by the Parties based upon a valuation performed by an independent
third-party Valuation Firm mutually selected by the Parties and set forth in the
Closing Documents) of net sales received during such calendar year, provided,
that royalties paid shall not exceed a specified annual amount (to be mutually
agreed upon by the Parties and set forth in the Closing Documents).  

 

4.Closing Documents 

 

a.The Closing Documents shall contain such terms and conditions as the Parties
may mutually agree, including standard representations, warranties and
covenants. 

 

b.All pricing in the Closing Documents shall be based upon a valuation performed
by an independent third-party valuation firm mutually selected by the Parties
(the “Valuation Firm”), and the cost of which shall be borne by SweeGen. 

--------------------------------------------------------------------------------

c.The Parties agree that, in the event of any dispute regarding any pricing in
the Closing Documents that arises prior to and is not resolved by the 65th day
following the date hereof, such dispute shall be resolved by the Valuation Firm
consistent with the intent of subsection (b) above. If pricing issues are
submitted to the Valuation Firm for resolution, (i) SweeGen and BC shall furnish
or cause to be furnished to the Valuation Firm such work papers and other
documents and information relating to the disputed issues as the Valuation Firm
may request and are available to that Party or its agents and shall be afforded
the opportunity to present to the Valuation Firm any material relating to the
disputed issues and to discuss the issues with the Valuation Firm; (ii) the
determination by the Valuation Firm, as set forth in a notice to be delivered to
both Parties within seven (7) days of the submission to the Valuation Firm of
the issues remaining in dispute, shall be final, binding and conclusive on the
Parties, absent mathematical error, and shall be used in the calculation of the
applicable pricing; and (iii) the Parties will bear in equal shares the fees and
costs of the Valuation Firm for such determination. 

 

d.SweeGen agrees to include in the Closing Documents a grant to its Affiliate
manufacturer in Asia (the “Manufacturer”) of a non-exclusive, non-transferable
and non-sublicensable sub- license to use all the existing know-how, patent
registrations, patent applications and other proprietary technologies (“SweeGen
Manufacturing IP”) for the purpose of manufacturing of the Stevia Products in
the territory of such Manufacturer’s domicile of entity organization only for
sale to SweeGen or SweeGen’s designated customers, provided that, (i) as between
SweeGen and the Manufacturer, SweeGen Manufacturing IP shall at all times remain
the sole property of SweeGen and (if applicable) its customers and (ii) the
Manufacturer shall not use, duplicate, or transfer SweeGen Manufacturing IP for
any purpose except to accomplish the production objectives for SweeGen and shall
not produce any Stevia Products for any third party without the prior written
consent of SweeGen.  

 

e.The Closing Documents shall provide that the consummation of the transactions
contemplated by the Closing Documents (the “Closing”) shall occur on the 75th
day following the date hereof or such earlier date as the Parties may mutually
agree and shall occur at 10:00, Pacific time, or such other time as the Parties
may mutually agree. 

 

f.If, prior to signing the Closing Documents, a dispute arises between the
Parties with respect to the terms of the Closing Documents (other than a dispute
to be resolved in accordance with subsection (b) above) and such dispute is not
resolved by the Parties prior to the 75th day following the date hereof, this
Term Sheet shall automatically terminate, and the Parties shall use commercially
reasonable efforts to unwind the transactions contemplated hereby. 

 

5.Miscellaneous 

 

a.This Term Sheet constitutes the entire agreement between the Parties in
connection with the subject matter hereof and supersedes all documents and
correspondence entered into prior to the date hereof with respect to the subject
matter hereof. 

 

b.This Term Sheet may only be amended pursuant to a written agreement between
the Parties. 

 

c.If any obligation or provision of this Term Sheet or the application thereof
shall, to any extent, be invalid or unenforceable, then the remainder of the
Term Sheet or application of such obligation or provision other than that which
is held invalid or unenforceable, shall be given full force and effect. 

 

d.The construction, interpretation and performance of this Term Sheet shall be
governed by and construed in accordance with the internal laws of the State of
Nevada without regard to its conflicts of laws principles. 

 

e.This Term Sheet may be executed in counterparts, all of which shall be
considered one and the same agreement. The exchange of copies of this Term Sheet
and of signature pages by facsimile or electronic transmission shall constitute
effective execution and delivery of this Term Sheet as to the Parties. 

 

Remainder of page intentionally left blank. Signature page to follow.

--------------------------------------------------------------------------------

[Signature Page Only]

 

IN WITNESS WHEREOF, the Parties have executed this Term Sheet effective as of
the last date written below.

 

 

Phyto Tech Corp. (DBA “Blue California”)

 

Signature: /s/ Steven Chen

Name: Steven Chen 

Title: CEO 

 

Date: 08/16/2017 

 

 

SweeGen, Inc.

 

Signature: /s/ Steven Chen

Name: Steven Chen 

Title: CEO & President 

 

Date: 08/16/2017 

 